 

EXHIBIT 10.1

SECURITIES EXCHANGE AND SETTLEMENT AGREEMENT

This Securities Exchange and Settlement Agreement, dated as of February 2, 2015
(this “Agreement”), by and between Puget Technologies, Inc., a Nevada
corporation (inclusive of any Subsidiaries, “Issuer”), and Rock Bay LLC
(“Investor”) (Issuer and Investor may hereinafter be referred to individually as
a “Party” or jointly as the “Parties”).

WHEREAS, Issuer entered into a Master Credit Agreement with Shield Investments
Inc. (“Original Holder”), on August 9, 2013, pursuant to which, Issuer issued
ten (10) borrowing certificates to Original Holder with an aggregate face amount
of $775,000, which Master Credit Agreement and borrowing certificates are
annexed hereto as Exhibit A and made a part hereof (the “Debt Securities
Instrument”);

WHEREAS, pursuant to a certain Debt Purchase and Assignment Agreement between
Original Holder and Investor, and confirmed by the Issuer, dated as of October
31, 2014, a copy of which is annexed hereto as Exhibit B (the “Debt Assignment
and Purchase Agreement”), Investor has heretofore acquired from Original Holder
all rights and interest in and to the debt securities reflected in the Debt
Securities Instrument, (the “Debt Securities”), and Investor is now the sole
Beneficial Owner of the Debt Securities;

WHEREAS, notwithstanding that, in accordance with its stated terms, the Debt
Securities Instrument has no rights of convertibility into shares of the common
stock of Issuer, $0.001 par value per share (the “Issuer Common Stock”), and
without regard to the lack of such terms of “conversion” provision in the Debt
Securities Instrument, Investor desires to exchange the Debt Securities from
time to time hereinafter for equity securities in the form of unrestricted
shares of Issuer Common Stock, and Issuer desires to facilitate such exchange,
in each case pursuant to their respective economic interests and in each case as
more specifically and fully set forth herein; and

WHEREAS, subject to certain conditions, and pursuant to Section 3(a)(9) of the
Securities Act, one or more exchanges of the Debt Securities for shares of
Issuer Common Stock (each, a “3(a)(9) Exchange”) while beneficially held by
Investor is/are eligible to be effected without registration as more
specifically and fully provided herein;

NOW, THEREFORE, the Parties hereby acknowledge, represent, warrant, covenant and
agree, in each case as applicable, as follows for the benefit of each other as
well as the benefit of the securities legal counsel and securities transfer
agent professionals and any one or more 3(a)(9) Exchanges hereunder (such
transactions collectively, the “Transactions”):

Recitals.  The foregoing recitals are hereby incorporated by reference into this
Agreement and made a part hereof.

Definitions.   For purposes of this Agreement, the following terms, when
appearing in their capitalized forms as follows, shall have the corresponding
assigned meanings:

“3(a)(9) Exchange” – shall have the meaning specified in the fifth paragraph of
the recitals to this Agreement.

“Affiliate” – with respect to any specified Person, any other Person who,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled By, or is Under Common Control With, such specified Person.

“Agreement” – shall have the meaning specified in the preamble above.

“Authorization” – any authorization, approval, consent, certificate, license,
permit or franchise of or from any Governmental Authority or pursuant to any
Law.

“Beneficial Owner” – with respect to any shares means a Person who shall be
deemed to be the beneficial owner of such shares (i) which such Person or any of
its Affiliates or associates (as such term is defined in Rule 12b-2 promulgated
under the Exchange Act) beneficially owns, directly or indirectly, (ii) which
such Person or any of its Affiliates or associates has, directly or indirectly,
(A) the right to acquire (whether such right is exercisable immediately or
subject only to the passage of time), pursuant to any agreement, arrangement or
understanding or upon the exercise of consideration rights, exchange rights,
warrants or options, or otherwise, or (B) the right to vote pursuant to any
agreement, arrangement or understanding, (iii) which are beneficially owned,
directly or indirectly, by any other Persons with whom such Person or any of its
Affiliates or associates or any Person with whom such Person or any of its
Affiliates or associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting or disposing of any such shares, or (iv)
pursuant to Section 13(d) of the Exchange Act and any rules or regulations
promulgated thereunder.

“Clearing Date” – the first date upon which both (i) the Exchange Shares under
any Exchange Notice have been deposited into the Investor’s designated brokerage
account, and (ii) the Investor has thereafter received confirmation from its
brokerage firm that it may execute trades involving such Exchange Shares.

“Control” (including “Controlled By” and “Under Common Control With”) – the
possession, directly or indirectly or as trustee or executor, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or credit arrangement or otherwise.

“Current Form 10 Information” – for a given registrant/company, such information
as is or may be required by the SEC to satisfy the financial and other
disclosure requirements of SEC Form 10 within the meaning of Rule 144.

“Current Public Information” – in an appropriate format the information
concerning a given issuer specified in paragraphs (a)(5)(i) to (xiv) inclusive,
and paragraph (a)(5)(xvi), of Rule 15c2-11 of the Rules and Regulations
promulgated under the Exchange Act.

“Debt Securities” – shall have the meaning specified in the second paragraph of
the recitals to this Agreement.

“Debt Securities Instrument” – shall have the meaning specified in the first
paragraph of the recitals to this Agreement.

“DTC” – The Depository Trust Company, a subsidiary of DTCC.

“DTCC” – The Depository Trust & Clearing Corporation.

“DTC Eligibility” / “DTC Eligible” – in respect of a given security, its
eligibility to be traded electronically in book-entry form through DTC.

“DWAC” – DTC’s Deposit Withdrawal Agent Commission system.

“Exchange Act” – the Securities and Exchange Act of 1934, as amended.

“Exchange Amount” – shall have the meaning specified in Section 2.1 of this
Agreement.

“Exchange Cap” – the maximum number of shares of Issuer Common Stock that Issuer
may issue pursuant to this Agreement and the transactions contemplated hereby
without (i) breaching Issuer’s obligations under the applicable rules of The
Nasdaq Stock Market or any other Principal Market on which the Issuer Common
Stock may be listed or quoted, or (ii) obtaining stockholder approval under the
applicable rules of The Nasdaq Stock Market or any other Principal Market on
which the Issuer Common Stock may be listed or quoted.

“Exchange Notice” – a written notice to the Investor executed by a duly
authorized officer of the Issuer and including an Exchange Request, in each case
as the same may be deemed amended in accordance with Section 2.4.3.4. of this
Agreement.

“Exchange Notice Date/Time Stamp” – shall have the meaning specified in Section
2.4.1 of this Agreement.

“Exchange Request” – shall have the meaning specified in Section 2.1 of this
Agreement.

“Exchange Shares” – shall have the meaning specified in Section 2.1 of this
Agreement.

“Exchange Shares Delivery Period” – in relation to any given Exchange Notice,
the period commencing upon the date and time indicated in the Exchange Notice
Date/Time Stamp and continuing thereafter for twenty-eight (28) Trading Hours.

“FAST Program” – DTC’s Fast Automated Securities Transfer program, participation
in which is a required for DTC Eligibility.

“FINRA” – shall mean the Financial Industry Regulatory Authority.

“Governmental Authority” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.

“Gypsy Swap” – any series of transactions in which, by arrangement or otherwise,
the resale of an outstanding unrestricted security by the then holder thereof
results, directly or indirectly, and no matter the sequence of such
transactions, in a capital infusion into the issuing company.

“Investor” – shall have the meaning specified in the preamble to this Agreement.

“Investor Holding Period” – shall have the meaning specified in Section 2.1 of
this Agreement.

“Issuer” – shall have the meaning specified in the preamble to this Agreement.

“Issuer Common Stock” – shall have the meaning specified in the fourth paragraph
of the recitals to this Agreement.

“Issuer’s  Share  Delivery Obligation ” –  shall  have  the  meaning  specified
 in  Section 2.4.3.3 of this Agreement.

“Knowledge” – of a given Person, and with respect to any fact or matter, the
actual knowledge of the directors and executive officers of such Person and each
of its Subsidiaries, together with such knowledge that such directors, executive
officers and other employees could be expected to discover after due
investigation concerning the existence of the fact or matter in question.

“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.

“Liens” means any liens, claims, charges, security interests, mortgages,
pledges, easements, conditional sale or other title retention agreements,
defects in title, covenants or other restrictions of any kind, including, any
restrictions on the use, voting, transfer or other attributes of ownership.

“Material Adverse Effect” – with respect to any Person, any state of facts,
development, event, circumstance, condition, occurrence or effect that,
individually or taken collectively with all other preceding facts, developments,
events, circumstances, conditions, occurrences or effects (a) is materially
adverse to the condition (financial or otherwise), business, operations or
results of operations of such Person, or (b) impairs the ability of such Person
to perform its obligations under this Agreement.

“Officer’s Certificate” – shall have the meaning specified in Section 2.4.3.2 of
this Agreement.

“Officer’s Certificate Deadline” – shall have the meaning specified in Section
2.4.3.2 of this Agreement.

“OTCPink” – the OTCMarkets tier for companies that are not SEC Reporting
Companies but that regularly file and make available Current Public Information
reports and that are current in such filings as of the date hereof.

“OTCQB” – the base level OTCMarkets tier for SEC Reporting Companies.

“Ownership Limitation” – at any given point in time, 4.99%.

“Parties” – shall have the meaning specified in the preamble to this Agreement.

“Person” – an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, Governmental Authority, a
person (including, without limitation, a “person” as defined in Section 13(d)(3)
of the Exchange Act), or any political subdivision, agency or instrumentality of
a Governmental Authority, or any other entity or body.

“Pricing Period” – in relation to any Exchange Shares, the ten (10) Trading Days
immediately preceding the date upon which Investor shall have delivered to
Issuer the corresponding Exchange Notice.

“Principal Market” – as of any given date, whichever of the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the American Stock Exchange, the OTCQB, or the OTCPink is at the
time the principal trading exchange or market for the Issuer Common Stock.

“Proceeding” or “Proceedings” – any actions, suits, claims, hearings,
arbitrations, mediations, Proceedings (public or private) or governmental
investigations that have been brought by any Governmental Authority or any other
Person.

“Rule 144” – Rule 144 promulgated under the Securities Act.

“Rule 405” – Rule 405 of Regulation S-T.

“SEC” – shall mean the U.S. Securities and Exchange Commission.

“SEC Reporting Company” – any company with a class of common stock registered
under Section 12 of the Exchange Act and that, as of the date hereof is, and for
at least the ninety (90) day period immediately preceding the date hereof has
been, subject to the periodic and other reporting requirements of either Section
13 or 15(d) of the Exchange Act.

“Securities Act” – the Securities Act of 1933, as amended.

“Shell Company” – a company having no or nominal operations and either (a) no or
nominal assets, (b) assets consisting solely of cash and cash equivalents, or
(c) assets consisting of any amount of cash and cash equivalents and nominal
other assets.

“Stock Price” – Conversion Price.

(a) Calculation of Conversion Price. The conversion price (the “Conversion
Price”) shall equal the Variable Conversion Price (as defined herein) (subject
to equitable adjustments for stock splits, stock dividends or rights offerings
by the Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The "Variable Conversion Price"
shall mean 58% multiplied by the Market Price (as defined herein) (representing
a discount rate of 42%). “Market Price” means the average of the lowest three
(3) Trading Prices (as defined below) for the Common Stock during the ten (10)
Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date. “Trading Price” means, for any security as of any date, the
price at which trades occurred on the Over-the-Counter Bulletin Board, Pink
Sheets electronic quotation system or applicable trading market (the “OTC”) as
reported by OTC Markets on their website or, if the OTC is not the principal
trading market for such security, the closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets”. If the Trading Price
cannot be calculated for such security on such date in the manner provided
above, the Trading Price shall be the fair market value as mutually determined
by the Borrower and the holders of a majority in interest of the Notes being
converted for which the calculation of the Trading Price is required in order to
determine the Conversion Price of such Notes. “Trading Day” shall mean any day
on which the Common Stock is tradable for any period on the OTC, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded. In all cases, the Conversion Price  cannot be below
a floor price of $.0005 per share.

“Trading Day” – any day during which the Principal Market shall be open for
business.

“Trading Hours” – for any given Trading Day, those hours between 9:30 am (U.S.)
Eastern Time and 4:30 pm (U.S.) Eastern Time.

"Transactions” – shall have the meaning specified in the sixth paragraph of the
recitals to this Agreement.

“Transfer Agent” – as of any given date, the transfer agent firm engaged by
Issuer to perform securities transfer agent and related services for the Issuer
and which, as of the date of this Agreement, is Direct Transfer, LLC, 500
Perimeter Park Drive, Suite D, Morrisville, NC 27560.

“Transfer Agent Instruction Letter” – shall have the meaning specified in
Section 2.4.3.1 of this Agreement.

“Transfer Agent Instruction Delivery Deadline” – shall have the meaning
specified in Section 2.4.3.1 of this Agreement.

“Transfer Agent Instruction Delivery Requirement” – shall have the meaning
specified in Section 2.4.3.1 of this Agreement.

“Transfer Agent Legal Opinion Letter” – shall have the meaning specified in
Section 2.4.3.2 of this Agreement.

2.

The 3(a)(9) Exchange(s).

2.1

Generally. Subject to the terms, conditions and limitations of this Agreement,
for so long as any amounts payable under the Debt Securities remain (i)
unexchanged for shares of Issuer Common Stock hereunder, or (ii) unpaid and
outstanding (such period being deemed the “Investor Holding Period”), the
Investor shall have a continuing right in its sole and exclusive discretion,
through the delivery by Investor to Issuer of an Exchange Notice, to elect to
exchange as part of a 3(a)(9) Exchange (in each instance, an “Exchange Request”)
all or any part of the amount of any principal and/or accrued but unpaid
interest thereon (as set forth within any such Exchange Notice, the “Exchange
Amount”) for a number of fully-paid and non-assessable shares of Issuer Common
Stock equal to (x) the Exchange Amount divided by (y) the Stock Price during the
Pricing Period (such result in either instance constituting the “Exchange
Shares”); provided, however, that any and all obligations under the Debt
Securities shall remain unaffected during such Investor Holding Period for all
or any part thereof remaining unexchanged, including without limitation any
events or other terms of default. In connection with this provision, the Debt
Securities Instrument shall be deemed to have been incorporated  by reference
herein with all rights and obligations attendant thereto and arising thereunder
to be continuing unaffected hereby but only insofar as not in conflict at any
given time with any superseding provisions of this Agreement.

2.2

Certain Acknowledgments and Covenants.  Each of Issuer and Investor hereby (a)
acknowledge that they are aware and understand that, in order to be eligible for
exemption from registration under the Securities Act, any 3(a)(9) Exchange(s)
hereunder may not involve (i) any additional consideration beyond the Debt
Securities being surrendered/exchanged by the Investor, or (ii) any payment by
the Issuer of any commission or other remuneration either directly or indirectly
for the solicitation of such exchange(s), and (b) covenant that any 3(a)(9)
Exchange(s) hereunder shall not involve (i) any additional consideration beyond
the Debt Securities being surrendered/exchanged by the Investor, or (ii) any
payment by the Issuer of any commission or other remuneration either directly or
indirectly for the solicitation of such exchange(s).

2.3

Resale Eligibility of Exchange Shares. Given the issuance date and nature of the
Debt Securities, and the fact that a duly qualified 3(a)(9) Exchange does
nothing to affect the tradability status of the securities exchanged, any
Exchange Shares, upon issuance, shall be eligible for unrestricted resale under
Section 4(a)(1) of the Securities Act.

2.4

Mechanics and Related Matters.

2.4.1

Delivery of Exchange Notice.

Any given Exchange Notice shall be deemed to have been delivered to the Issuer
as of the date (the “Exchange Notice Date”) and time of dispatch by email to the
Issuer as set forth on the email so dispatched, provided, however, that no
reasonably compelling basis upon which to challenge such date and time exists
and has been provided to Investor (in each case, the “Exchange Notice Date/Time
Stamp”).

2.4.2

Certain Exchange Notice Limitations. Anything in this Agreement to the contrary
notwithstanding, in no event shall any Exchange Notice be deemed valid (i) if
and to the extent that fulfillment of the Exchange Request contained therein
would cause the aggregate number of shares of Issuer Common Stock beneficially
owned by the Investor and its affiliates, including those in relation to which
it/they have a right to acquire within sixty (60) days, to exceed the Ownership
Limitation, or (ii) if at such time the Issuer Common Stock is listed or quoted
on The Nasdaq Stock Market or any other U.S. national securities exchange, and
to the extent that that fulfillment of the Exchange Request contained therein
would cause the aggregate number of shares of Issuer Common Stock issued
pursuant to this Agreement, when combined with all shares of Issuer Common Stock
issued pursuant to any transactions with which they may be aggregated with other
transactions for purposes of and under applicable rules of The Nasdaq Stock
Market or any other Principal Market on which the Common Stock may at such time
be listed or quoted, would cause the aggregate number of shares of Issuer Common
Stock that would be deemed issued pursuant to this Agreement, to exceed the
Exchange Cap. In the event that any Exchange Notice shall have been delivered by
Investor to Issuer but is invalid to any extent in accordance with the
foregoing, such Exchange Notice shall be void ab initio but only to the extent
of such invalidity.




2.4.3

Delivery and Settlement of Exchange Shares.

2.4.3.1

Transfer Agent Instruction Requirement. Upon receipt of an Exchange Notice,
Issuer shall immediately, but in no event more than seventy two (72) hours  (the
“Transfer Agent Instruction Delivery Deadline”), deliver a letter to Transfer
Agent, by email as a PDF attachment and with a cc (courtesy copy) email to
Investor, such letter to be in the form annexed hereto as Exhibit D and
incorporated by reference herein, inclusive of the unanimous written  board
consent annexed thereto (the “Transfer Agent Instruction Letter”), in each case
filled in as appropriate based on the information set forth in the corresponding
Exchange Notice, or deemed set forth in the corresponding Exchange Notice in
accordance with Section 2.4.3.4 below (the “Transfer Agent Instruction Delivery
Requirement”).

2.4.3.2



Officer’s Certificates . In connection with the delivery of any Exchange Shares,
the cost of obtaining any formal written legal opinion reasonably requested by
Transfer Agent, including any one or more concluding that such Exchange Shares
be delivered free of any restrictive legend (each, a “Transfer Agent Legal
Opinion Letter”), shall be borne by Investor, and it shall be within the
exclusive discretion of Investor as to what legal firm shall be engaged for this
purpose. Promptly upon delivery via email by Investor’s designated counsel to
the president and chief executive officer of Issuer at the email address
provided in Section 5 of this Agreement (but in no event more than two [2]
Trading Days) (the “Officer’s Certificate Deadline ”) of any officer’s
certificates identified in such email as being required by Investor’s designated
counsel for purposes of Investor’s designated counsel being able to deliver the
Transfer Agent Legal Opinion Letter (each, an “Officer’s Certificate ”), the
president and chief executive officer of Issuer shall duly execute and return to
Investor’s designated counsel, in PDF at the email address from which the
corresponding unexecuted Officer’s Certificate(s) had been received, such duly
executed Officer’s Certificate (the “Officer’s Certificate  Delivery
Obligation”).

2.4.3.3

Share Delivery Obligation. Subject only to the limitations set forth in Section
2.4.2 above and any delays in delivery to Transfer Agent of the Transfer Agent
Legal Opinion Letter, and within the applicable Exchange Share Delivery Period,
Issuer shall be obligated to and shall take any and all steps required to either
(a) if Transfer Agent is not participating in the DTC FAST Program during the
applicable Exchange Share Delivery Period, and/or the Exchange Shares are not
DTC Eligible, deliver for settlement to the window of Investor’s brokerage
account (as designated in the Transfer Agent Instruction Letter) physical
certificates representing the Exchange Shares deliverable pursuant to the
corresponding Exchange Request, or (b) if Transfer Agent is participating in the
DTC FAST Program during the applicable Exchange Share Delivery Period, and/or
the Exchange Shares are DTC Eligible, cause such transfer agent to effectuate
delivery and settlement of such Exchange Shares electronically, in book-entry
form, by appropriately crediting the account of the Investor’s prime broker (as
designated in the Transfer Agent Instruction Letter) with DTC through its DWAC
System and providing proof satisfactory to the Investor thereof (in relation to
any given Exchange Request, the “Issuer’s Share Delivery Obligation”).

3.

Representations and Warranties of  Issuer. Issuer hereby represents and warrants
to Investor, which representations and warranties, excepting (c) below, shall be
deemed to be repeated by Issuer on each day on which any amounts payable under
the Debt Securities, including interest, remain (i) unexchanged for shares of
Issuer Common Stock hereunder, or (ii) unpaid and outstanding, that:

(a)

it is a corporation duly organized, validly existing, and in good standing under
the Laws of the State of Nevada;

(b)

it has taken all requisite corporate and other action to authorize, and it has
full corporate power and authority without any required further action, to (i)
carry on its present business as currently conducted, (ii) own its properties
and assets, (iii) execute, deliver, and perform all of its obligations under
this Agreement, (iv) have borrowed and to repay with interest the indebtedness
evidenced by the Debt Securities, and (v) issue and deliver to Investor or its
designee any and all Exchange Shares potentially deliverable pursuant to this
Agreement;

(c)

its capitalization as of the date of this Agreement includes (i) 110,000,000
shares of Issuer Common Stock authorized, of which 42,620,000 shares are issued
and outstanding, and (ii) NO shares of Issuer preferred stock are  issued  and
 outstanding, and NO OTHER notes/debentures are “convertible” into capital stock
of Issuer, issued and outstanding;

(d)

the Debt Securities constitute a legal, valid and binding, and past due
obligation of Issuer, enforceable against Issuer in accordance with the terms
thereof, subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar Laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law), there is no
dispute relating to the validity of such obligation, and any defenses to its
validity have been waived in their entirety;

(e)

the execution, delivery and performance of this Agreement, the payment of all
amounts due under the Debt Securities by Issuer, and the consummation of the
Transactions, do not and will not (i) violate any provision of its articles of
incorporation or bylaws, (ii) conflict with or result in the breach of any
material provision of, or give rise to a default under, any agreement with
respect to indebtedness or of any other material agreement to which Issuer is a
party or by which it or any of its properties or assets are bound, (iii)
conflict with any Law, statute, rule or regulation or any Order, judgment or
ruling of any court or other agency of government to which it is subject or any
of its properties or assets may be bound or affected, in each case except where
such conflict would not have a Material Adverse Effect on Issuer, or (iv) result
in the creation or imposition of any Lien, charge, mortgage, encumbrance or
other security interest or any segregation of assets or revenues or other
preferential arrangement (whether or not constituting a security interest) with
respect to any present or future assets, revenues or rights to the receipt of
income of Issuer;

(f)

it is an SEC Reporting Company.

(g)

it is not a Shell Company, and, if it ever was a Shell Company, it (i) has
ceased to be a Shell Company; (ii) has filed all reports and other materials
required to be filed by Section 13 or 15(d) of the Exchange Act, as applicable,
during the twelve (12) month period immediately preceding the date of this
Agreement (or for such shorter period as it has been required to file such
reports and materials), other than current reports on Form 8-K, and (iii) has
filed Current Form 10 Information with the SEC reflecting its status as an
entity that is no longer a Shell Company, and at least one (1) year has elapsed
since such Current Form 10 Information was filed;

(h)

the Issuer Common Stock currently trades publicly on the OTCQB on under the
symbol “PUGE” and is not currently subject to any trading halts, suspensions,
delistings or similar actions imposed by the SEC, FINRA, or any other regulatory
or similar authorities and no members of its management or board of directors is
aware or has any reason to be aware of any such threatened halts, suspensions,
delistings or similar actions;

(i)

the Issuer Common Stock is currently DTC Eligible, Transfer Agent is
participating in the DTC FAST Program, and no DTC “chill” has been imposed upon
the Issuer Common Stock;

(j)

its management understands what a Gypsy Swap is and that such arrangements are
deemed to constitute unlawful schemes to evade the registration requirements of
the Securities Act, and has no knowledge of any such arrangements in connection
with the Transactions;

(k)

there are no legal actions, suits, arbitration proceedings, investigations or
other Proceedings pending or, to the reasonable knowledge of Issuer’s officers
or directors, threatened against Issuer which, if resolved unfavorably would
have a Material Adverse Effect on the financial condition of Issuer or the
validity or enforceability of, or Issuer’s ability to perform its obligations
under, the Debt Securities and/or this Agreement; and

(l)

all governmental and other consents, authorizations, approvals, licenses and
orders that were required to have been obtained by Issuer with respect to the
Debt Securities and/or its issuance were duly obtained and remain in full force
and effect and all conditions of any such consents, Authorizations, approvals,
licenses and orders have been complied with.

4.

Covenants of Issuer.  In addition to the other obligations hereunder and under
the Debt Securities, and for so long as any amounts payable under the Debt
Securities, including interest, remain

(i) unexchanged for shares of Issuer Common Stock hereunder, or (ii) unpaid and
outstanding, Issuer hereby covenants to the Investor as follows:




upon issuance, any Exchange Shares shall be duly authorized, fully paid and
nonassessable; it shall refrain from disclosing, and shall cause its officers,
directors, employees and agents to refrain from disclosing, any material
non-public information to Investor without also disseminating such information
to the public in accordance with applicable Law, unless prior to disclosure of
such information Issuer identifies such information as being material non-public
information and  provides  Investor  with  the  opportunity  to  accept  or
 refuse  to  accept  such  material  non-public information for review;

(a)

it shall timely file all reports required by it to be filed, in each case in
full compliance with the content requirements thereof, and shall meet all other
of its obligations under the Exchange Act;

(b)

it shall take any and all steps as may be necessary to insure that the Issuer
Common Stock continues to trade publicly and does not become the subject of any
trading halts, suspensions, delistings or similar actions imposed by the SEC,
FINRA, or any other regulatory or similar authorities;




(c)

it shall take any and all steps as may be necessary to insure that the Issuer
Common Stock continues to be DTC Eligible, that Transfer Agent continue to
participate in the DTC FAST Program, and that no DTC “chill” is imposed upon the
Issuer Common Stock;

(d)

it shall take any and all steps as may be necessary to insure that it  avoid
becoming or otherwise being deemed by the SEC a Shell Company;

(e)

it shall not issue any shares of Issuer  Common  Stock  under  this Agreement
which, when aggregated with all other shares of Issuer Common Stock then
beneficially owned by Investor and its affiliates, including those in relation
to which it/they have a right to acquire within sixty (60) days, would result in
the beneficial ownership by Investor and its affiliates to exceed the Ownership
Limitation, and, upon the written or telephonic request of Investor from time to
time, Issuer shall confirm to Investor within one (1) Trading Day of such
request the number of shares of Issuer Common Stock then outstanding;

(f)

it shall not initiate or otherwise execute any share buybacks of the Issuer
Common Stock that would have the effect of increasing Investor’s percentage
beneficial ownership together with its affiliates, including those in relation
to which it/they have a right to acquire within sixty (60) days, to exceed the
Ownership Limitation;

(g)

if the Common Stock is listed or quoted on The Nasdaq Stock Market or any other
U.S. national securities exchange during the Investor Holding Period, it shall
not issue any shares of Issuer Common Stock pursuant to this Agreement to the
extent that after giving effect thereto, the aggregate number of all shares of
Issuer Common Stock that would be issued pursuant to this Agreement, together
with all shares of Issuer Common Stock issued pursuant to any transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of The Nasdaq Stock Market or any other Principal Market on
which the Issuer Common Stock may be listed or quoted, would exceed the Exchange
Cap, unless and until Issuer elects to solicit stockholder approval of the
transactions contemplated by this Agreement and the stockholders of Issuer have
in fact so approved the transactions contemplated by this Agreement in
accordance with the applicable rules and regulations of The Nasdaq Stock Market,
any other Principal Market on which the Issuer Common Stock may be listed or
quoted, and the Issuer’s articles of incorporation and bylaws; and

(h)

it shall not knowingly be a participant in any Gypsy Swap in connection with the
Transactions or otherwise.

5.

Notices.   Except as otherwise expressly set forth herein, any notice, demand or
request relating to any matter set forth herein shall be made in writing and
shall be deemed effective when delivered or when mailed, postage pre-paid by
registered or certified mail return receipt requested, when picked-up by or
delivered to a recognized overnight courier service, or when sent by email to
either Issuer at its address below, or to Investor at its address below, or such
other address as either Party shall have notified the other in writing as
provided herein from and after the date hereof.


If to Issuer:

PUGET TECHNOLOGIES, INC.

8310 South Valley Highway, Suite 300

Englewood, CO 80112

Attn: THOMAS M JASPERS




If to Investor:

Rock Bay LLC

________________

________________




6.

Governing Law. This Agreement and the Exhibits hereto shall be governed by and
interpreted and enforced in accordance with the Laws of the State of Colorado,
without giving effect to any choice of Law or conflict of Laws rules or
provisions (whether of the State of Colorado or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State
of Colorado.

7.

Headings. The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

8.

Counterparts. This Agreement may be executed and delivered (including by
facsimile or email PDF format attachment transmission) in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.

9.

Integration; Modification. This Agreement, including the Exhibits hereto,
constitutes the entirety of the rights and obligations of each of the Investor
and Issuer with respect to the subject matter hereof. No provision of this
Agreement may be modified except by an instrument in writing signed by the Party
against whom the enforcement of any such modification is or may be sought.

IN  WITNESS  WHEREOF,  the  Parties  have  caused  this  Agreement  to  be
 executed  by  the respective officers thereunto duly authorized, in each case
as of the date first written above.

“ISSUER” - PUGET TECHNOLOGIES, INC.




By: _______________________________________

Name: Thomas Jaspers

Title: CFO

“INVESTOR” - ROCK BAY LLC




By:__________________________________________   

 



